IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

DAVID ROY ABBOTT, “No. 84872 FILE
Appellant,
Vs.
THE STATE OF NEVADA, AUG 08 2
Respondent. cu OP SUPRERRE Cer
BY 2
DAVID ROY ABBOTT, No. 84873 DEPUTY CLERK a
Appellant,
Vs.
THE STATE OF NEVADA,
Respondent.

 

 

ORDER DISMISSING APPEALS

These are pro se appeals from district court orders dismissing
appellant’s postconviction petitions for writs of habeas corpus. Second
Judicial District Court, Washoe County; Kathleen M. Drakulich, Judge.

Preliminary review of these appeals revealed a potential
jurisdictional defect. The district court entered the orders dismissing
appellant’s petitions on April 19, 2022, and the clerk of the district court
served notices of entry of orders on April 20, 2022. Appellant’s notices of
appeal were therefore due by May 23, 2022. See NRS 34.575. Appellant's
notices of appeal, however, were not filed in the district court until June 10,
2022, well beyond the relevant appeal period. Appellant dated his notices
of appeal May 18, 2022.

Pursuant to NRAP 4(d), if appellant delivered his notices of
appeal to a prison official for mailing on or before May 23, 2022, and utilized
the notice of appeal log or other system designed for legal mail, his notices

of appeal would be deemed timely filed. Because this court could not

SUPREME CourT
OF
NEVADA

(0) 97a Ee 2 2

 

 
determine from the documents before it whether the notice of appeal should
be deemed timely, this court ordered the attorney general to obtain and
transmit to the clerk of this court certified copies of the notice of appeal log
maintained at the prison indicating the actual date upon which appellant
delivered to a prison official his notices of appeal.

The attorney general has responded and provides this court
with a copy of the applicable notice of appeal log from April and May of 2022
and a declaration from the law librarian who maintains the notice of appeal
log at the prison where appellant is housed and who communicated with the
prison mail room for the same months. These documents evidence that
there are no entries for appellant in the prison mail logs that would support
a finding that the notices of appeal were timely delivered to a prison official
or timely mailed from the prison. See NRAP 4(d) (providing that when the
institution has a notice-of-appeal log or another system designed for legal
mail, the inmate must use that log or system to receive the benefit of the
rule). Accordingly, the June 10, 2022, date controls.

“[AJn untimely notice of appeal fails to vest jurisdiction in this
court.” Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994).
Appellant has not demonstrated that he timely submitted his notices of

appeal. This court lacks jurisdiction and therefore

ORDERS these appeals DISMISSED.

Silver

(op. J. Pelt J.

Cadish Pickering

Supreme Court
OF
NEVADA

(0) 197A ERR 2

 

 
cc: Hon. Kathleen M. Drakulich, District Judge
David Roy Abbott
Attorney General/Carson City
Washoe County District Attorney
Washoe District Court Clerk

SuPREME Court
oF
Nevapa

(0) (7A  3